Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.42 Madrid, 2 de abril de 2007 COMISIÓN NACIONAL DEL MERCADO DE VALORES Dirección de Mercados Primarios Paseo de la Castellana, 19 28046 Madrid Fax nº : 91 585 1662 Muy señores nuestros: Dear Sirs, En cumplimiento de lo dispuesto en el In compliance with article 82 of Act 24/1988, Artículo 82 de la Ley 24/1988, de 28 de julio, of July 28th, on the Securities Market, de Mercado de Valores, ACCIONA, S.A. ACCIONA, S.A. hereby reports the following: comunica el siguiente: HECHO RELEVANTE RELEVANT INFORMATION Las iniciativas adoptadas por E.On, de un The actions adopted by E.On, Acciona and lado, y Acciona y Enel, del otro, para Enel to promote and defend their respective promover y defender sus respectivos proyectos management projects for Endesa have led to a de gestión en Endesa han desembocado en un business and legal confrontation, which estado de confrontación empresarial y judicial threatened to become permanent, to the que amenazaba con hacerse permanente en detriment of Endesa, its shareholders and the detrimento de Endesa, de sus accionistas y de parties. las partes. Para remediar esta situación y despejar la In order to bring that situation to an end and to incertidumbre e inestabilidad que podrían dissipate the uncertainties and unsteadiness comprometer el desarrollo futuro de Endesa y that could compromise Endesa´s future afectar al éxito de sus operaciones y de su development and adversely affect the success desarrollo financiero si se prolongaran of its operations and financial performance of indefinidamente, E.On, Acciona y Enel han Endesa if continued into the indefinite future, decidido de común acuerdo en el día de hoy E.On, Acciona and Enel have decided today to poner fin a sus diferencias mediante la jointly resolve and settle their conflicts by celebración del acuerdo que se adjunta (el entering into the attached agreement (the Acuerdo), cuyos términos más relevantes se Agreement), the main terms of which are resumen a continuación (se adjunta una summarized below (a Spanish version of the versión en castellano del Acuerdo a efectos Agreement prepared for informational meramente informativos). purposes is enclosed). 1. Compromisos de E.On respecto de su 1. E.On´s undertakings as to its tender offer O PA E.On se ha comprometido (i) a no renunciar a E.On has undertaken (i) not to waive the la condición a la que está sujeta su OPA en existing condition precedent of its current curso, y a dejar dicha oferta sin efecto si las tender offer, and accordingly E.On will not aceptaciones recibidas no alcanzan la mayoría acquire any shares tendered if less than a del capital social de Endesa; y (ii) a no majority of the outstanding share capital of adquirir acciones de Endesa ni realizar otro Endesa is tendered in the offer; and (ii) unless tipo de operaciones sobre las acciones de E.Ons tender offer is successful, not to Endesa durante los próximos cuatro años, acquire, nor to enter into other kind of salvo que la OPA de E.On tenga éxito. transactions in respect of, shares in Endesa for the next four years. 2. Adquisición por E.On de activos de 2. Acquisition by E.On of assets of Endesa Endesa Enel y Acciona se han comprometido a Enel and Acciona have undertaken to submit someter a la consideración de los órganos to the consideration of the corporate bodies of sociales de Endesa y, específicamente, de su Endesa (and specifically, of its shareholders´ Junta General, y a apoyar en ellos, la venta a meeting), and to support within those bodies, E.On de los siguientes activos: the sale to E.On of the following assets: (i) Los activos de Endesa Europa, S.L.U. en (i) the assets owned by Endesa Europa, S.L. Francia, Italia, Polonia y Turquía; y in France, Italy, Poland and Turkey; and (ii) ciertos activos adicionales radicados en (ii) certain additional assets located in Spain España consistentes en (a) derechos por 10 consisting of (a) drawing rights over 450 años sobre una capacidad de 450 MW de MW of nuclear-generated electricity energía eléctrica de origen nuclear en base under a 10-year energy supply a un contrato de suministro de energía y agreement; and (b) three power plants (b) tres centrales térmicas con una with an installed capacity of potencia instalada conjunta de approximately 1475 MW in aggregate. aproximadamente 1475 MW. El precio de la compraventa será el valor de The price of the sale and purchase of these mercado de los activos a transferir, cuya assets will be equal to the fair market value of determinación se basará en la valoración de these assets, which will be based on the varios bancos de inversión de reconocido valuation made by several investment banks of prestigio internacional. internationally recognized standing. 3. Adquisición por E.On de activos de Enel 3. Acquisition by E.On of assets of Enel Enel ha asumido, por su parte, el compromiso For its part, Enel has agreed to sell to E.On its de vender a E.On su participación en Enel stake in Enel Viesgo Generación, S.L., Enel Viesgo Generación, S.L., Enel Viesgo Viesgo Servicios, S.L., and Electra de Viesgo Servicios, S.L., y Electra de Viesgo Distribución, S.L. Distribución, S.L. Acciona y Enel han acordado hoy modificar el Acciona and Enel have agreed today to amend Acuerdo sobre Acciones de Endesa suscrito y the Cooperation Agreement executed and comunicado al mercado el pasado 26 de marzo disclosed to the market on March 26, 2007 to de 2007 para dejar sin efecto la estipulación eliminate the clause that provided for the que preveía la integración de los activos de integration of Viesgos assets into Endesa (a Viesgo en Endesa (se adjunta copia del copy of such agreement and its translation into referido acuerdo y de su traducción al 2 castellano). Spanish are enclosed hereto). El precio de la compraventa será el valor de The price of the sale and purchase of these mercado de los activos a transferir, cuya assets will be equal to the fair market value of determinación se basará en la valoración de these assets, which will be based on the varios bancos de inversión de reconocido valuation made by several investment banks of prestigio internacional. internationally recognized standing. 4. Condiciones suspensivas 4. Conditions preceden t Los compromisos de venta previstos en los The sale undertakings set forth in sections 2 apartados 2 y 3 anteriores están sujetos al and 3 above are subject to the satisfaction or cumplimiento o renuncia de las siguientes waiver the following conditions precedent: (1) condiciones suspensivas: (1) que Acciona y that Acciona and Enel have acquired effective Enel hayan adquirido el control efectivo sobre control over Endesa and (2) that the parties Endesa y (2) que las partes hayan obtenido las have obtained relevant regulatory autorizaciones administrativas pertinentes. authorizations. 5. Acuerdos sobre acciones legales 5. Agreements on legal claims Acciona y Enel, de un lado, y E.On, de otro Acciona and Enel, on the one hand, and E.On, han acordado desistir de todas las acciones on the other, have agreed to release and waive legales que pudiesen haber iniciado respecto any claims (and to terminate all litigation) they de sus respectivas inversiones en Endesa y en may have against each other relating to Endesa general renunciar a cualquier reclamación securities and related matters. futura relativa a tales inversiones. 6. OPA de Acciona y Enel 6. Tender Offer by Acciona and Enel El Acuerdo reitera, también frente a E.On, el The Agreement reaffirms the undertaking of compromiso asumido por Acciona y Enel en el Acciona and Enel set forth in the Cooperation Acuerdo sobre Acciones de Endesa celebrado Agreement executed on March 26, 2007 el 26 de Marzo de 2007 de formular una OPA between them, for their benefit and for the sobre la totalidad del capital de Endesa en los benefit of E.On, to launch a tender offer for términos y condiciones establecidos en el the total share capital of Endesa on the terms Acuerdo sobre las Acciones de Endesa, a un and subject to the conditions set forth in the precio no inferior a  41, incrementado con los Cooperation Agreement, at a price per Endesa intereses devengados sobre tal importe desde share not lower than  41, plus interest la fecha del Acuerdo sobre las Acciones de accrued on such amount from the date of the Endesa hasta la fecha de presentación de la Cooperation Agreement until the date of the OPA a un interés equivalente a EURIBOR a 3 filing of the tender offer at an interest rate meses, y deduciendo cualquier dividendo equal to the three-month Euro Interbank pagado respecto de las acciones de Endesa con Offered Rate (EURIBOR), minus any posterioridad a la fecha del Acuerdo sobre las dividends paid on Endesa shares from and Acciones de Endesa. after the date of the Cooperation Agreement. 7. Intereses en juego 7. Interests at stake El Acuerdo busca salvaguardar todos los The Agreement aims at safeguarding all the intereses implicados en una empresa de la interests involved in a company with the 3 envergadura y significación de Endesa. Las relevance and magnitude of Endesa. The partes entienden que el Acuerdo, además de parties believe that the Agreement will, satisfacer sus legítimos intereses privados, besides satisfying their legitimate private beneficia: interests: a) el interés de los accionistas minoritarios a) benefit the public shareholders , because pues el Acuerdo contribuye a acelerar y the Agreement increases the speed and dotar de certeza a la OPA que lanzará certainty with which Acciona and Enel Acciona y Enel sobre Endesa a un precio could launch their tender offer for Endesa superior al ofrecido por E.ON (al menos, securities, which tender offer will be at a 41 Euros, incrementado con los intereses higher price (at least  41, plus interest devengados sobre ese importe desde la accruing on such amounts until the launch presentación de la OPA, ajustado por los of the tender offer, and adjusted for any dividendos distribuidos), porque, entre dividends distributed) than the price otros motivos, en caso de que E.On offered in E.Ons tender offer, in part desistiese de su oferta por no tener ésta because the six-month moratorium resultado positivo, no será aplicable la established in the CNMV´s resolution moratoria de seis meses establecida por la issued on March 23, 2007 will not apply if CNMV en su acuerdo de 23 de marzo de E.On withdraws its offer because it has not 2007; had a positive result.; b) el interés del mercado eléctrico español y b) benefit the Spanish electricity market and los consumidores , ya que las customers , because the sales provided for desinversiones previstas en el Acuerdo in the Agreement, consisting of asset sales mediante la venta de activos a E.On to E.On, will contribute to the contribuirán a dinamizarlo y a incrementar enhancement of the level of workable su nivel de competencia efectiva, al competition in the market, at least, from menos, bajo dos perspectivas: (a) two perspectives: (a) by strengthening the reforzando la competitividad de los competitiveness of the secondary players operadores secundarios y (b) minorando la and (b) by reducing the market share of the cuota de mercado del primer operador, que first player, which has sometimes been en ocasiones se ha considerado regarded as potentially high by antitrust potencialmente elevada por las authorities, but without undermining autoridades de la competencia, pero sin Endesas status as a sector leader in Spain afectar el estatus de Endesa como un líder and Latin America; and del sector en España y Latinoamérica; y c) el interés de la propia Endesa , toda vez c) benefit Endesa , because the Agreement is que el Acuerdo está llamado a facilitar la expected to facilitate the management of gestión de la compañía, a garantizar la Endesa, to guarantee the functioning of its operatividad de sus órganos sociales corporate bodies (minimizing the risk of (minimizando el riesgo de bloqueo) y a deadlock) and to dissipate the uncertainties despejar las incógnitas sobre el futuro de regarding Endesas future that obstructed Endesa que impedían o dificultaban su or hindered its strategic planning. It should planificación estratégica. Debe también also be noted that a significant portion of observarse que buena parte de las the sales provided for in the Agreement desinversiones que implica el presente (namely, the sale of Endesa Italia) would Acuerdo (señaladamente la venta de nonetheless be otherwise required on Endesa Italia) serían de otra forma regulatory grounds and in any event will exigibles y, en todo caso, sin afectar not adversely impact the ongoing 4 adversamente el negocio actual de Endesa. operations of Endesa. Atentamente/Yours sincerely, ACCIONA, S.A. P.p. /s/ Jorge Vega-Penichet Jorge Vega-Penichet Secretario del Consejo/Company Secretary 5 ANEXO 1: ACUERDO ENTRE ANNEX 1: AGREEMENT BETWEEN ACCIONA, ENEL Y E.ON SUSCRITO EL ACCIONA, ENEL AND E.ON DATED 2 DE ABRIL DE 2007 APRIL 2, 2007 ANEXO 2: TRADUCCIÓN AL ANNEX 2: TRANSLATION INTO CASTELLANO DEL ACUERDO ENTRE SPANISH OF THE AGREEMENT ACCIONA, ENEL Y E.ON SUSCRITO EL BETWEEN ACCIONA, ENEL AND E.ON 2 DE ABRIL DE 2007 DATED APRIL 2, 2007 ANEXO 3: ACUERDO ENTRE ACCIONA ANNEX 3: AGREEMENT BETWEEN Y ENEL, SUSCRITO EL 2 DE ABRIL DE ACCIONA AND ENEL, DATED APRIL 2, 2007, DE MODIFICACIÓN DEL 2007, OF AMENDMENT OF THE ACUERDO SOBRE ACCIONES DE COOPERATION AGREMENT ENDESA SUSCRITO POR ACCIONA Y BETWEEN ACCIONA AND ENEL ENEL EL PASADO 26 DE MARZO DE DATED MARCH 26, 2007 ANEXO 4: TRADUCCIÓN AL INGLÉS ANNEX 4: TRANSLATION INTO DEL ACUERDO ENTRE ACCIONA Y ENGLISH OF THE AGREEMENT ENEL, SUSCRITO EL 2 DE ABRIL DE BETWEEN ACCIONA AND ENEL, 2007, DE MODIFICACIÓN DEL DATED APRIL 2, 2007, OF ACUERDO SOBRE ACCIONES DE AMENDMENT OF THE COOPERATION ENDESA SUSCRITO POR ACCIONA Y AGREMENT BETWEEN ACCIONA AND ENEL EL PASADO 26 DE MARZO DE ENEL DATED MARCH 26, 2007
